PER CURIAM.
Appellant seeks to appeal an order dated November 3, 1977 which provides that the appellees’ motion to dismiss and motion for summary judgment are granted. This is not a final decision, order, judgment, or decree within the contemplation of Rule 3.2(b) of the Florida Rules of Appellate Procedure. We point out that this case is not one which formerly would have been cognizable in equity, therefore the order is not subject to an interlocutory appeal. Fla. R.App.P. 4.2(a).
*805Accordingly, we have no jurisdiction, and this appeal is hereby dismissed sua sponte. Rizzuto v. DiPaolo, 357 So.2d 490 (Fla. 2d DCA 1978); Arnold v. Brady, 178 So.2d 732 (Fla. 2d DCA 1965).
DISMISSED SUA SPONTE.
HOBSON, Acting C. J., and BOARD-MAN and DANAHY, JJ., concur.